Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to amendment filed on 10/15/21.  Claims 80-81,90,98-105,112-114 are amended.  Claims 1-79,84-87,91-94,97,106-111 are cancelled and claims 115-121 are added.
The 103 rejection over Li in view of Satow and Boursier is withdrawn.
The 103 rejection of claims 84 and 103 over Boursier in view of Monagle is withdrawn because claim 84 is cancelled and claim 103 is amended to remove the limitation on the fat.
Election/Restrictions
Newly submitted claims 115-121 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The product in the new claims and the original composition are directed to related product. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different design, function and effect. The new claims are directed to food product, not a composition to be used in a food product.  The food product in the new claims does not require the exclusion of wheat protein, soy protein and cellulose as the original composition.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 115-121 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 80-83,88-90,95-105,112-114 are pending.
Claim Rejections - 35 USC § 112
Claims 80-83,88-90,95-105,112-114 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the amendment filed on 11/20/20, applicant amends claims 80 and 81 to add the limitation, “ wherein the pre-hydrated pea protein is hydrated in the absence of modified starch”.  The negative limitation of “ in the absence of modified starch” is not supported by the original disclosure.  Negative limitation cannot be added unless it is specifically disclosed or there is positive inclusion to allow for the exclusion.  In the instant situation, there is no disclosure of the hydrating in the absence of modified starch or hydrating in the presence of modified starch to allow for the exclusion.  There is no disclosure of modified starch in connection to the pre-hydration of the pea protein.  Applicant points to examples 18-20 and paragraph 0124.  However, the paragraph and the example only disclose prehydrating the protein; there is no mention of absence or presence of modified starch.  Also, only example 20 shows pre-hydrating the protein.  Example 18 does not state anything about pre-hydration and example 19 refers to extraction methodology.
In the amendment filed on 10/15/21, applicant amends claims 100-102 to recite the percent of natural egg’s thickness.  The limitation is not supported by the original disclosure.  Applicant points to paragraph 0057.  Paragraph 0057 discusses emulsifying properties, not thickness.  Paragraph 0053 discusses the thickening properties of the composition; it doesn’t disclose the percent of thickness.  Thickening and thickness are not the same thing.  Thickness is a measurable parameter between two surfaces.   The paragraph does not disclose anything about thickness.  The limitation in 105 is not 
Claims 100-102 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 100, the limitation of “1-30% of a natural egg’s thickness” is vague and indefinite because it is not clear what is intended or meant by egg thickness.  Thickness normally indicates a measurable distance between two opposing surfaces.  It is not clear what would be considered surfaces in the composition.
Claims 101-102 have the same problem as claim 100.
The new 112 rejections are necessitated by amendment.

Claim Rejections - 35 USC § 103
Claims 80-82,88-90,95-96, 98-105,112-114 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boursier ( 2011/0305740).
For claims 80,81,90,114, Boursier discloses a composition  comprising at least one protein and at least one starch hydrolysate and a method of making the composition by combining the protein and starch.   Starch hydrolysate is a modified starch.  While Boursier does disclose other proteins, the composition does not require that all proteins are included.  Paragraph 0154 discloses a granulated powder comprises pea proteins and starch hydrolyzates.  Thus, Boursier discloses a composition that does not comprise wheat protein, soy protein, cellulose. The composition functions as an emulsifier.  The protein used is pea protein.  For claims 89,96, the pea protein can be concentrate or isolate.  For 
Boursier does not specifically disclose the property recited in claim 80, the ratios in claims 81,90  the pea protein is yellow pea as in claim 82 and the inclusion of gum as in claims 88,95, the percent of thickness as in claims 100-102, the distance as in claims 103-105, the hydrating time as in claims 112-113 and the use of viscometer as in claims 80,99,103-105.
 The  limitation of “ wherein the pre-hydrated pea protein is hydrated in the absence of modified starch” does not define over Boursier.  In paragraph 0111, Boursier discloses “ for a dry composition of pea protein, i.e in the form of a powder which is then diluted in water or from a floc of vegetable protein, and preferably of pea proteins”.  In paragraph 0112, it is disclosed “ the floc of pea proteins is obtained by milling the vegetable flour and preferably pea flour, resuspending this milled flour in water and then fractionating the suspension”.  There is no disclosure of modified starch in the dilution with water or in the forming of the floc which both include hydrating the protein because the protein is suspended in water.  With respect to the time of hydration in claims 80,112-114, the time at which the protein is hydrated is a processing step which does not determine the patentability of the product.  In the final composition, there is no character or defining limitation to determine how long the protein was hydrated.  While claim 80 recites “ a thicker emulsion as measured by a viscometer compared to a pea protein not pre-hydrate, the emulsion is not positively claimed because the claimed is directed to a composition.  The property of thicker emulsion is an intended use  which does not 
The limitation of “ for use an an emulsifying agent “ is an intended use which does not determine the patentability of the composition.  Furthermore, Boursier discloses the same composition; thus, it inherently possesses the same intended use.  The property of " about 60%-100% of the emulsifying properties of a natural egg" is obvious in the Boursier composition because it contains the same ingredients as claimed.  The protein selected includes pea protein; thus, the composition does not contain wheat protein and soy protein.  As to the pea protein being “ pre-hydrated pea protein”, how the protein is prepared does not determine the patentability of the composition.  In any event, Boursier discloses in paragraph 0111, “ pea protein in the form of a powder which is then diluted in water”.  Diluting the pea protein in water hydrates the protein which form “ pre-hydrated pea protein”.  Paragraph 0112 also discusses suspending pea flour in water and fractionating the suspension to isolate protein-rich fraction.  Thus, the pea protein is prehydrated.  Boursier also discloses in the same paragraph that the floc can be used as it is or suspended.  As to the characteristic in claims 100-102, the claims are indefinite as explained in the 112 rejection above.  It is interpreted to be thickening property as explained in the instant specification.  Boursier disclosed a composition comprising the same ingredients.  Thus, it is obvious the composition possesses the same characteristic in absence of evidence showing otherwise.
Boursier discloses the weight ratio of the pea protein to the starch hydrolyzates is between 99:1  and 1:99.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a . 
Claim 83 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boursier (2011/0305740) in view Kameo ( 2010/0151105).
Boursier does not disclose the starch hydrolyzates are obtained from waxy maize.
Kameo discloses a grain powder composition comprising gelatinized modified starch and wheat protein.  The amount of protein is .5-4 parts by mass with respect to the total 100 parts by mass of the starch and flour.  Raw material for the modified starch includes waxy corn starch. ( see paragraphs 0013,0038)
It would have been obvious to obtain the starch hydrolyzates from any known source of starch and Kameo shows that waxy corn starch is known and used in composition containing protein.
Response to Arguments
Applicant's arguments filed 10/15/21 have been fully considered but they are not persuasive.

 With respect to the 103 rejection, applicant argues that the Boursier does not teach pre-hydration of pea protein for at least 1 hour and in fact teaches away from it .  Applicant states Boursier teaches wetting a pea protein and starch composition and not hydration.  Applicant points to the wettability, dispersibility and solubility in water as disclosed in Boursier.  This argument is not persuasive.  The wettability referred to by applicant is the property of the final composition.  In paragraph 0111, Boursier specifically discloses “ for a dry composition of pea protein, i.e in the form of a powder which is then diluted in water or from a floc of vegetable protein, and preferably of pea proteins”.  In paragraph 0112, it is disclosed “ the floc of pea proteins is obtained by milling the vegetable flour and preferably pea flour, resuspending this milled flour in water and then fractionating the suspension”.  There is no disclosure of modified starch in the dilution with water or in the forming of the floc which both include hydrating the protein because the protein is suspended in water.   Thus, there is clear disclosure of pre-hydrating the protein before it is used to make the composition.  Also, the pre-hydrating of the protein is a processing limitation which does not determine the patentability of the product.  But, in any event, Boursier does disclose hydrating of the pea protein.  With respect to the time of hydration, the time at which the protein is hydrated is a processing step which does not determine the patentability of the product.  In the final composition, there is no character or defining limitation to determine how long the protein was hydrated.  

	Applicant argues there is no teaching or suggestion in Boursier to form emulsions by pre-hydrating protein in the absence of modified starch for at least one hour to provide thicker emulsions.  This argument is not commensurate in scope with the claims.  The claims are not directed to forming emulsions by pre-hydrating protein.  The claims are directed to a composition comprising pre-hydrated pea protein and a modified starch. Boursier discloses such composition.  Applicant argues the disclosure in paragraph is a false equivalence because it refers to the isolation of protein from peas using well-known , standard techniques.  Even if that is true, Boursier also discloses in paragraph 0111 that the dry composition of pea protein in the form of powder is then diluted in water.  Also, in paragraph 0112, even though the protein is isolated, the source of protein such as pea flour is suspended in water which is a hydration.  Also,Boursier discloses the floc can be used as it is or suspended which means suspending in water.
	The argument of claims 83 and 103 is moot because claim 83 is cancelled and claim 103 is amended to delete the amount of fat.  The rejection of claims 83 and 103 over Boursier in view of Monagle is withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



December 1, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793